                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                      CENTRAL DIVISION

WALTER CURTIS MOLES,                                                                                 PLAINTIFF

V.                                  CASE NO. 4:20-CV-01508-LPR-BD

ROBERT FORREST, et al.                                                                          DEFENDANTS


                                                     ORDER

          Magistrate Judge Beth Deere has filed a Recommendation for the dismissal of all claims.

The parties have not filed objections and the time to do so has expired. After a careful and de novo

review of the Recommendation and the record, the Court concludes that the Recommendation

should be, and hereby is, approved and adopted as this Court’s findings in its entirety.1

          The ADC Defendants’ Motions to Dismiss (Docs. 13 & 38) are GRANTED. Mr. Moles’s

claims against Defendant Buterbaugh, Griffin, and Payne are DISMISSED, without prejudice,

based on his failure to state a constitutional claim. Mr. Moles’s claims against Defendants Ryles,

Roker, Thorson, Ware, Parker, and Caldwell are DISMISSED, without prejudice, based on a

failure to effect service of process within the time allowed by the Federal Rules of Civil Procedure.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal from this

Order and the accompanying Judgment is considered frivolous and not in good faith.

          IT IS SO ORDERED this 29th day of June 2021.




                                                               ________________________________
                                                               LEE P. RUDOFSKY
                                                               UNITED STATES DISTRICT JUDGE


1
    I note that Mr. Moles filed a second Amended Complaint, which is in all respects the same as his Amended
    Complaint, except that it explicitly notes that he is suing Defendants in their official and personal capacities.
